DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the reply filed 08/12/2021.
Claims 1, 3, 10 and 11 are amended. 
Claims 12 is new. 
Claims 1, 3-7, and 9-12 are pending in this action. 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 3-7, and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Busoni (WO 2007/096009 A1) in view of Michael (US 2011/0112520 A1) (both cited previously).
Re. claims 1 and 3 and 10, Busoni disclose a device/method for stimulating skin regeneration (abstract) which allows the simultaneous action of applying, to a patient's skin, an electromagnetic field generated with a radiofrequency (RF) capacitive system and skin electrostimulation, said device comprising:
- a RF capacitive system connected to a reference handpiece to be held by the patient (page 7, lines 6-9, handpiece connected to a RF generator); 
- a skin electrostimulation system (page 6, lines 14-30, current generator [electrical stimulation system] within the machine body is connected to the handpiece); 
- a logic unit capable of managing and regulating the RF capacitive system and the electrical stimulation system (page 5, lines 8-14, logical unit controls the capacitive system); 
- a handpiece comprising: 
- a grip (figure 1, grip of handpiece shown as 11);
 - a head having a concave or flat surface (figure 2, bell structure/head 12 with flat horizontal surface); 
- one or more shielded electrodes connected to the RF capacitive system for delivering to a patient's skin the electromagnetic field generated by the capacitive system, said one or more shielded electrodes placed on the inner surface and/or on the edge of the handpiece head and coated with a dielectric intended to come into contact with the patient's skin (page 7, lines 6-9, hand piece includes shielded wires 22 connecting to RF generator and electrode 16 in the head); and
- a vacuum generation system and the handpiece head being concave for application of a vacuum to the patient's skin (page 4, lines 1-2, head includes a hollow [concave] bell shape; figure 1, vacuum generating system 13).
	Busoni does not explicitly disclose the pairs of stimulating electrodes on the inner surface of the handpiece head delivers an electromagnetic field from an RF capacitive system and electrostimulation. 
	Michael teaches a skin regeneration system comprising - one or more pairs of stimulating electrodes connected to the electrostimulation system for delivering an electrostimulation to the patient's skin, said one or more pairs of stimulating electrodes arranged on the inner surface on the edge of the handpiece head intended to come into contact with the patient's skin, wherein the one or more shielded electrodes and one or more pairs of stimulating electrodes are configured to simultaneously apply, to a patient's skin, an electromagnetic field generated with a radiofrequency (RF) capacitive system and skin electrostimulation (paragraph 0049 – figure 1 shows electrode pairs 12, 13 on the inner surface of the housing/head 10 delivering RF energy to the skin 15 and fat 16).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Busoni to try the known methods of RF energy treatment In order to treat skin/dermal layers for fat destruction and/or body contouring (abstract).

Re. claim 4, Busoni further teaches wherein said logic unit is a printed circuit provided with a microprocessor capable of managing and regulating the vacuum generation, the capacitive system and the electrical stimulation (page 5, lines 7-14: logical unit is a printed circuit made so as to accommodate a microprocessor capable of managing such as the vacuum generator and the capacitive system; claim 11).

Re. claim 5, Busoni further teaches wherein said vacuum generation system is a vacuum pump, or other device capable of creating a vacuum (page 4, lines 11-14, vacuum generating system is a vacuum pump).

Re. claim 6, Michael further teaches wherein said capacitive system consists of an electronic circuit comprising an alternating current power supply connected to one or more shielded electrodes capable of generating a signal with a varying frequency from 0.3 to 10 MHz and preferably from 0.3 to 1.5 MHz (paragraph 0047 – alternating current supply can be applied to tissue periodically with a frequency of 100 kHz [0.1 MHz] up to 100 mHz; paragraph 0050 – power supply converts AC to DC with a frequency range of 0.2 MHz to 100 MHz, preferable to 0.5 MHz to 10 MHz).

Re. claim 7, Busoni further teaches wherein said electrical stimulation system consists of an electronic circuit comprising an electrostimulation generator (page 6, lines 14-30, current generator [electrical stimulation system] within the machine body is connected to the handpiece), but does not teach the electrostimulation generator connected to pairs of electrodes placed on the head of the handpiece so that the two electrodes of each pair are diametrically opposite each other.
Michael teaches an electrostimulation generator connected to pairs of electrodes placed on the head of the handpiece so that the two electrodes of each pair are diametrically opposite each other (figure 1, handpiece assembly with electrodes 12-13 are diametrically opposing one another in connection to the high-voltage and RF generators [paragraph 0029]).  


Re. claim 9, Busoni further teaches wherein said handpiece is connected: 
- to the capacitive generator with a shielded coaxial cable (page 4, lines 4-5, electrical wire 20 connects to the capacitive system); 
- to the electrical stimulation generator with a shielded multipolar cable (page 6, lines 21-24, two-pole wires connect to the current generator);
 - to the vacuum generator with a pneumatic cable (page 4, lines 1-3, pneumatic cable 19 is connected to the vacuum system 13).

Re. claim 11, Busoni further teaches wherein: 
- values needed for the stimulating are automatically set by the logic unit once the reference handpiece is held by the patient and the device is activated (page 7, lines 19-20, values are set and activated for use; page 5, lines 7-14, apparatus can automatically turn off power parts at the end of a predetermined time); 
said applying comprising: 
- passing the handpiece directly over the skin surface of the patient, wherein said patient simultaneously holds a reference handpiece intended to close the electromagnetic circuit and read the bio-feedback (page 7, lines 19-20, activated device is passed over to the skin; page 4, lines 24-26, current is applied to the skin while user grips the reference handpiece 12); 
- continuing said applying until the treated skin is slightly reddened, brighter and slightly warmer than the surrounding tissue (page 7, lines 6-9, handpiece is used to heat the treated tissue).

Re. claim 12, Busoni further teaches wherein said reference handpiece held by the patient consists of a metal or another electrically conductive material (page 4, lines 27-28, reference handpiece consists of current conducting material), and is connected to the capacitive system by means of a cable (figure 1) but does not teach the connection via monopolar cable.
Michael teaches the hand piece and capacitive system connected by means of a monopolar cable (figure 2, connector 24 connects to the RF generator to supply RF energy to the electrodes, which can be a monopolar configuration [paragraph 0041, 0051]).

Response to Arguments
Applicant’s arguments, filed 08/12/2021, with respect to the 112 rejection have been fully considered and are persuasive.  The 112 rejection of 04/20/2021 has been withdrawn. 
Applicant's arguments filed 08/12/2021 have been fully considered but they are not persuasive. For claim 1, the complementary devices of Busoni still teach a handpiece with a vacuum and RF capacitive system as described above, satisfying the claim requirements, while Michael teaches a connector in connection to the RF generator and monopolar electrodes in the handpiece. 
Busoni also uses a capacitive generating system 14 that is capable of producing RF fields, but does not explicitly disclose RF fields; Michaels is relied upon to disclose mono-polar electrodes explicitly delivering RF energy to the skin, and the varying frequencies of the AC signals, and shows it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try modifying the capacitive system of Busoni (which can be connected to a RF generator, page 5, lines 6-9) to produce the required RF fields at the varying frequencies as taught by Michael to create the capacitive RF fields, thus satisfying the claim language. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Anderson (US 2005/0251118 A1) discloses a skin treatment device with a handpiece, vacuum pump.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041.  The examiner can normally be reached on Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792